DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention II without traverse and corresponding to claims 5-19 in the reply dated 19 April 2021 is acknowledged.  Applicant has also indicated election of species A(i) and B(iii) without traverse.  It is noted that even though applicant has canceled species to which claim 5 is generic, if claim 5 is found allowable, the restriction requirement between the patentably distinct species will be withdrawn before the application issues.  Additionally, claims drawn to each of inventions I-III will also be considered for rejoinder if they are amended to incorporate a combination of elements which is identified as patentably distinguishing from the prior art, provided that combination is supported in the disclosure in conjunction with the subject matter already recited non-elected inventions I and III.

Claim Objections
The phrasing “and/or” recited in claim 12 is objected to as being an improper listing of alternatives and should instead be recited in the form of “at least one of A and B” to communicate the same scope.  Refer to footnote 4 of Ex parte Gross (Appeal No. 2011-004811) for the basis for this “preferred verbiage.”

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitation(s), “computing unit” in claim 5 and those depending therefrom, has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because it meets the three prongs identified above.

A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the computing unit corresponds to the computer of [0022] programmed with the algorithm of at least Fig. 13 which carry out the functions associated with the claimed unit.
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 11, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 11 specifies the planar feature “whether with or without a magnet,” but this contradicts parent claim 11 which stipulates that the planar feature is “without a magnet.”  For this reason, the claim is indefinite.  To resolve this issue, applicant may amend parent claim 10 set forth the generic “planar feature” and specify in one dependent claim (11, for example) that the planar feature includes a magnet in combination with the other features related to the cutting slot and guide recited in claim 11.  Applicant may also choose to introduce a new dependent claim that omits the magnet recitation (impliedly encompassing “without a magnet”) and simply specify that the planar feature is configured to mate with a cutting slot of a cutting guide, as recited in claim 11.  Even though the alternatives “with a magnet” and “without a magnet” were identified in the restriction requirement as being patentably distinct, if a generic claim is found allowable, the will both be entitled to issue with the generic claim.
Claims 16 and 19 set forth that the surgery is “a hip arthroplasty” and “a knee arthroplasty,” respectively.  It is unclear how these features structurally limit the parent claim as they merely represent an intended use in the context of the system to which the claim is drawn.  These limitations would ultimately be appropriate for introduction into a process claim(s) as positive steps of a method which incorporate each of the structures of system claim 5 (resulting in a method which is patentably indistinct from system claim 5).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 7, 8, 9, 10, 12, 13, 14, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marquart et al. (US 2007/0038223).
Regarding claim 1, Marquart discloses a tracking system 22 providing navigational information during surgery, the system including an instrument (tool 20), of which its tip is tracked as in [0016]-[0017].  See also Fig. 1 and the interface of Fig. 4B showing selection of the probe tip.  The tool also includes an optically trackable target in the form of “trackable element arrays” secured to/coupled to the tool as in [0024].  See also “trackable elements on the tool” in cited [0016].  The elements are tracked by visual camera systems, as in [0004]-[0005], and shown in the interface of at least Fig. 4B.  The claimed “tool interface” encompasses the visual GUI of Fig. 4B, but burring tool 20 also includes a planar surface apart from its tip, as relevant to claim 10 and shown in Fig. 4B.  See also [0038] for description of burring tool 20.
Further regarding claim 1, a computing unit is provided in the form of a computer-assisted surgery (CAS) system 10, as in [0015], which is programmed to carry out tracking functions, as in [0016], and represented by the process of Fig. 2.  The camera or pair of cameras, as in [0005] and elaborated with respect to the invention in [0016], captures the position of the optically trackable array which is sent to CAS 10 (corresponding to at least step 210 of Fig. 2).  
Regarding claims 7-9, “navigation context information” is determined by CAS 10 in the form of real time tracking of the relationships between the tracked instrument and a portion of the patient, as in [0017], which is consistent with the nature of the context information disclosed by applicant (i.e., “usage of the tracker instrument at a given point during surgery,” as in [0041] of applicant’s disclosure, citing from applicant’s pre-grant publication, US 2018/0338799).  The first and second navigational information (geometric relationship among structures within the surgical environment, as cited) are provided based on the cited real time context information.  The pose (coordinate information) determines the real time context information (i.e., as the tool is moved in space its coordinates are updated in real time).  The coordinates of tracked elements, the real time context information, and the navigational information are determined from the software workflow represented by Fig. 2 (at least step 210).  The real time nature of the tracking cited necessitates determining context information based on a current step in the workflow.  The effects of step 210 “are displayed and constantly updated in real time by the CAS system 10 
Regarding claims 12-15 and 19, the CAS 10 is configured to determine tip position and pose (coordinate) information based on calibration data, as in step 214 and at least [0016] and [0024].  The calibration data is based on manufacturing specifications of the instrument (i.e., the trackable elements attached to the tool being in a “known, geometric relationship with respect to, typically, an end point and/or axis of the instrument,” as in [0004].  See also [0016] referring to these predefined geometrical relationships.  The navigational information takes multiple forms, including limb position and implant alignment, as with the femur and implant kinematic data during knee arthroplasty, as in [0024], which are based on coordinate information.  See also [0030]-[0031], in which the location and orientation of the implant with respect to the bone landmarks of the limb are determined (i.e., implant alignment).
Regarding claim 16, the navigational system is capable of being employed in a hip replacement surgery.  
Regarding claim 18, a guide 121 is provided with navigational guide data 48 to display alignment of the guide relative to at least one anatomical axis in the form of “resection lines or planes,” as in [0027], which represents a bone cutting axis relative to the guide.  This is represented in the process of Fig. 2 in steps 222 and 224.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Marquart et al. (US 2007/0038223).
Marquart discloses all features of the invention as substantially claimed, as detailed above, but is not specific to the instrument being pre-sterilized or single use; however, it is known to those skilled that instruments need be sterilized before introduction into the surgical environment.  Single use instruments, or at least replacement of individual instrument parts with each procedure, is also known as an effective way to decrease risk of contamination from patient to patient.  It therefore would have been obvious to those skilled to pre-sterilize and use the instrument or a portion of the instrument a single time as this yields expected results of mitigating infection.  Additionally, the tool of Marquart is inherently disposable.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Marquart et al. in view of Franck et al. (US 2003/0187351).
Marquart discloses all features of the invention as substantially claimed, as detailed above with respect to claim 5, but is not specific to the structure of the instrument with respect to the tip relationship to the planar interface and the optically trackable target; however, in the same field of computer-aided navigation systems, Franck details use of an instrument 570 shown in Figs. 5 and 7 used for navigation that includes a tip, as in [0082] and shown with a planar end which is on the opposite side of the long axis of the tool from the tip (i.e., the planar end being interpreted as the tool interface), with at least one optically trackable target in the form of LEDs 572 as in [0080] (labeled in Fig. 5) which exist between the tip and the interface/planar end.  It would have been obvious to those skilled to modify the structure of the instrument of Marquart to match that taught by Franck, in order to tailor the tool to the intended procedure which, in the case of Franck, is a cranial probe used to determine an neurological access point, as in [0090].  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable of Marquart et al. in view of Canonaco et al. (US 2005/0261697).
Marquart discloses all features of the invention as substantially claimed, as detailed above with respect to claim 5, and while Marquart exploits a guide 121 which is used to determine bone resection lines, it is not specifically embodied as a slot of a cutting guide to which a planar feature of the tool is configured to mate; however, in the same field of computer-aided navigation systems, Canonaco teaches a cutting guide having a slot for receiving a saw blade and guiding cutting of at least the femur, as in [0017]-[0019].  The saw blade is necessarily a planar feature, as claimed, and receiving the saw blade in the guide cutting slot represents a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793